Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

See interview summary filed 8/17/2022.  
Claims 1-20 are under examination. 
Upon further consideration 06/30/2022 Non-Final rejection is withdrawn.  
This office action corrects typographical and does not cite references for common-knowledge in the body of the rejection as found in the previous office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corizat US 20140180187, Silcock WO 02/47737, Fabo  WO 02/28447; Sahle, European Journal of Pharmaceutical Sciences 92 (2016) 98–109 and Ghomi, J. Appl. Polym. Sci. 2019, 136, 47738.

Corizat teaches (Abstract) wound care product as having buffer substances and a wound cover. The wound cover has a foam. The pH value of the buffer solution obtained when the buffer substances are dissolved in demineralized water is between 3 and 7 wherein the buffer substances may be citric acid and citrate [0024] or lactic acid and lactate [0025]. Corizat teaches, at [0019] that the buffer substances are distributed homogeneously in the foam and also at Corizat claims 14 and 15.  Corizat teaches that such a foam layer provides growing tissue with a matrix which stimulates wound healing {0002] and at [0018] the buffer substances are present especially in the polymer matrix of the foam.  Corizat at [0018] teaches that the wound dressing comprises the buffer substances, wherein the buffer substances are present especially in the polymer matrix of the foam. The position taken is that this corresponds to ‘Bronsted acid is embedded in a matrix’ of base claim 1.  Limitations (claims 13-20) such as wound dressing for chronic/infected wounds, or layer for contact with skin, absorbent layer and how much of the ingredients (and how to use them, method claims), taught throughout Corizat teaching, are matters of commonsense as evidenced by disclosure in the Review article on Wound dressings: Current advances and future directions by Ghomi.  For example, Ghomi teaches (column B, page 47738) various wound dressing materials (including  and their characteristics broad range of polymers in the form of films, foams, and gels which can provide an optimum condition in the wound healing process. 

Silcock at page 2, line 15-17 teaches layered wound dressing structures that can maintain a lowered pH at the surface of a wound to assist wound healing.  Also see  Silcock at page 2, lines 22-31.  Further Silcock at page 5, line 26 to page 6, line 20; page 9, lines 1-7; page 10, lines 13-15 and 21-26) a wound dressing comprising a hydrogel layer on the wound side and a separating layer which contains a pH-sensitive material (preferably Eudragit). The hydrogel layer preferably contains an acidic buffer system made of organic carboxylic acids and the salts thereof. The hydrogel materials cited on page 6 also comprise numerous pH-sensitive polymers, thus corresponding to the limitations of the claims 6-12.  

Fabo also teaches wound dressing comprising a hydrogel layer on the wound side and a separating layer which contains a pH-sensitive material.  
Fabo at page 10 line 3 onwards 
    PNG
    media_image1.png
    496
    715
    media_image1.png
    Greyscale

At page 4, Fabo teaches that 
    PNG
    media_image2.png
    210
    767
    media_image2.png
    Greyscale

Hydrogel preferably containing an acidic buffer of the polyacrylate type, See Fabo at page 10 line 29.   The hydrogel materials cited by Fabo also comprise numerous pH-sensitive polymers, providing a wound dressing which maintains a low pH value at the wound surface.  At page 9, line 35, Fabo teaches that the buffer particles are frequently well-protected by the adhesive, something which makes it appreciably more difficult for the skin moisture to activate the pH-lowering substances.  At page 6, line13, Fabo teaches that the buffering action: The adhesive layer 2 consists of an adhesive matrix to
which is added a substance which, on contact with skin moisture, lowers the pH of the skin to an appropriate value if this pH is too high.  The position taken is that this corresponds to ‘Bronsted acid is embedded in a matrix’ of base claim 1. Also see Fabo at page 13, section under Implementation examples with respect to amount of acid (for buffer substance) corresponding to claims 6-12

Corizat, Silcock and Fabo, further in view of Ghomi, thus teach wound dressings which maintain pH value, that is buffered, at the wound surface, with the limitations of claims 6-20. 
Corizat, Silcock and Fabo do not explicitly teach the limitations of  claims 1-5. The deficiency is cured by the teachings of Sahle as follows.  Sahle teaches that pH-sensitive nanoparticles which release in a controlled fashion on the skin or dissolve in the hair follicle could significantly improve treatment effectiveness and make transfollicular drug delivery a success. Sahle exemplifies this concept using dexamethasone loaded Eudragit® L 100 nanoparticles.  Eudragit is poly(methacrylic
acid-co-methyl methacrylate, See Sahle page 99 column B first full paragraph.  The loading of dexamethasone on to the pH sensitive Eudragit (poly(methacrylic acid-co-methyl methacrylate) is at the minimum is suggestive of the use of such polymers in wound dressings because both Sahle teaching and instant claims are drawn to use on skins. Therefore given the definition of nanoparticles with regards to particle size, the analogous art Sahle teaches the limitations of claims 2-5.  
Therefore the position taken is that all the claimed elements/limitations are known in the prior art.  One of skill in the would have reasonable expectation of success in using pH-sensitive commercial polymers such as Eudragit using acids to control pH as taught in the cited art to come-up with alternate forms of wound dressings as limited by the instant claims.  As stated by the Court in KSR International Co., v. Teleflex Inc., 127 US 1727 (2007), “when a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious” (quoting Sakraida v. AG Pro, Inc., 425 US 273 (1976)).  And as indicated by the court in Sundance, Inc. v. DeMonte Fabricated, Ltd., 550 F.3d 1356 (Fed. Cir. 2008), a claimed invention is obvious if it is a combination of known prior art elements that would reasonably have been expected to maintain their respective properties or functions after they had been combined.  It is prima facie obvious to combine individual ingredients for their known function.  In re Linder, 173 USPQ 356; In re Dial, 140 USPQ 244.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625